
	
		II
		112th CONGRESS
		1st Session
		S. 54
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To implement demonstration projects at federally
		  qualified community health centers to promote universal access to family
		  centered, evidence-based behavioral health interventions that prevent child
		  maltreatment and promote family well-being by addressing parenting practices
		  and skills for families from diverse socioeconomic, cultural, racial, ethnic,
		  and other backgrounds, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting Child Maltreatment
			 Prevention Efforts in Community Health Centers Act of
			 2011.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds as follows:
				(1)Child abuse and
			 neglect are serious public health problems in this country. During 2007,
			 approximately 3,200,000 referrals, involving the alleged maltreatment of
			 approximately 5,800,000 children, were sent to child protective services
			 agencies.
				(2)The most recent
			 data show 794,000 substantiated cases of child abuse and neglect in 2007, and
			 child maltreatment-related deaths rose 15.5 percent in 2007. Approximately
			 1,760 children in the United States, nearly 3/4 of whom
			 were under 4 years of age, died as a result of abuse or neglect.
				(3)Early childhood
			 experiences may have lifelong effects. Severe and chronic childhood stress,
			 including from maltreatment and exposure to violence, is associated with
			 persistent effects and can lead to enduring health, behavior, and learning
			 problems.
				(4)Child
			 maltreatment has—
					(A)psychological and
			 behavioral consequences such as depression, anxiety, suicide, aggressive
			 behavior, delinquency, posttraumatic stress disorder, and criminal
			 behavior;
					(B)health
			 consequences, including injuries and death, chronic obstructive pulmonary
			 disease, smoking, heart disease, liver disease, and drug use; and
					(C)developmental
			 consequences that can compromise brain development and learning.
					(5)Child
			 maltreatment has significant financial consequences, including the short-term
			 costs associated with case handling by child protective services and
			 investigations, hospitalization or emergency room visits for medical treatment
			 of injuries, out-of-home placement alternatives, services to address mental
			 health and substance abuse problems, loss of productivity, and poor physical
			 health requiring multiple treatments.
				(6)Child
			 maltreatment can be prevented. Given that parents and caregivers are
			 responsible for the majority of the abuse and neglect, caregiver-focused
			 strategies and interventions that address parenting skills and parental risk
			 factors such as depression, substance abuse, and intimate partner violence, as
			 well as strategies and interventions that promote family well-being are
			 critical. Parenting practices are amenable to change, given reasonable efforts,
			 and the building of safe, stable, nurturing parent-child relationships is a
			 scientifically proven strategy for the prevention of child maltreatment.
				(7)Prevention of
			 child maltreatment should have a focus on primary prevention (before any
			 maltreatment), emphasizing community-centered and population-based
			 strategies.
				(8)Prevention of
			 child maltreatment should focus on promoting healthy parent-child relationships
			 and an environment that provides safe, stable, nurturing relationships for
			 children.
				(9)Primary health
			 care is an existing and widely accessed system in which a range of prevention
			 strategies can be implemented, and there is growing evidence that primary
			 health care settings are promising venues in which to conduct child
			 maltreatment prevention and behavioral health promotion programs.
				(10)Community health
			 centers (referred to in this Act as CHCs) serve more than
			 18,000,000 individuals in the United States annually, including individuals who
			 are poor, uninsured, hard-to-reach, and at-risk for child maltreatment.
				(11)One in 5
			 low-income children in the United States receives health care at a CHC.
				(12)CHCs are an
			 existing network of neighborhood health clinics widely and regularly accessed
			 by families in need that can serve as a fitting venue for child maltreatment
			 prevention initiatives.
				(13)In the last
			 decade, behavioral issues have had an expanding presence in the portfolio of
			 services of CHCs. Seventy percent of CHCs have some, if minimal, on-site mental
			 health and substance abuse services. When demand exceeds capacity or on-site
			 services do not exist, CHCs refer individuals to off-site options.
				(14)The integration
			 of behavioral health services in primary care settings is a promising
			 framework. Evaluation results of integrated care have shown—
					(A)improvement in
			 service utilization, such as shorter waiting time and fewer sessions to
			 complete treatment;
					(B)reduction in the
			 stigma related to mental health services; and
					(C)improvement in
			 access to services.
					(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To fund the
			 implementation of a minimum of 10 demonstration projects of evidence-based and
			 promising parenting programs at federally qualified health centers.
				(2)To provide
			 universal access to a family centered integrated and voluntary services model
			 that prevents child maltreatment and promotes family well-being and which may
			 include:
					(A)implementation of
			 evidence-based preventive parenting skills training programs at health centers
			 or permanent or temporary residences of caregivers to strengthen the capacity
			 of parents to care for their children’s health and well-being and promote their
			 own ability to create safe, stable, nurturing family environments that protect
			 children and youth from abuse and neglect and its consequences and support
			 children’s optimal social, emotional, physical, and academic
			 development;
					(B)screening to
			 identify parental risk factors such as depression, substance abuse, and
			 intimate partner violence that are associated with the likelihood that parents
			 will abuse or neglect their children, and to further develop screening methods
			 and instruments; and
					(C)linkage with, and
			 referral to, on-site individualized quality mental health services provided by
			 trained mental health professionals for parents and caregivers screening
			 positive for child maltreatment risk factors to help them overcome the
			 impediments to effective parenting and change their behaviors toward child
			 rearing and parenting.
					(3)To coordinate the
			 design and implementation of an evaluation plan to assess the impact and
			 feasibility of integrated services model implementation at each federally
			 qualified health center participating in the demonstration project for health
			 outcomes, cost effectiveness, patient satisfaction, program local adaptation,
			 reduction of child maltreatment and injuries, and improvement of parenting
			 behaviors and family functioning.
				(4)To implement
			 critical system factors for successful implementation of the integrated
			 services model to prevent child maltreatment. Such factors include training of
			 a culturally and linguistically competent workforce, use of best available
			 technology, establishment of cooperation among FQHCs participating in the
			 demonstration project, and building internal and external buy-in and support
			 for the project.
				(5)To coordinate the
			 design and implementation of the cross-site system-wide evaluation plan to
			 assess the impact and feasibility of an integrated services model on the
			 reduction of child maltreatment and injuries, to increase a family’s access to
			 services, to evaluate the effectiveness of the response of FQHCs organizational
			 systems to the model implemented, and to identify lessons learned and outline
			 recommendations for system-wide areas for improvement and changes.
				3.DefinitionsIn this Act:
			(1)Federally
			 qualified health center or FQHCThe term federally
			 qualified health center or FQHC means an entity receiving a
			 grant under section 330 of the Public Health Service Act (42 U.S.C.
			 254b).
			(2)CaregiversThe
			 term caregiver  means an adult who is the primary caregiver,
			 including biological, adoptive, or foster parents, grandparents or other
			 relatives, and non-custodial parents who have an ongoing relationship, and
			 provides physical care for, 1 or more children under the age of 10. Caregivers
			 may be individuals who were born in, or outside of, the United States and
			 individuals whose main language is not English, including American Indians and
			 Alaska Natives. Caregivers may be heterosexual or homosexual, and may have
			 learning, physical, and other disabilities.
			(3)Center-based
			 evidence-based preventive parenting skills programThe term
			 center-based evidence-based preventative parenting skills program
			 means research-based and proven, promising interventions provided and located
			 at a health center that—
				(A)have the
			 potential for broad impact across multiple types of maltreatment, including
			 physical and psychological abuse and neglect;
				(B)are associated
			 with effective parent behaviors and parenting practices and with reducing child
			 behavior problems;
				(C)may be expected
			 to reduce child maltreatment rates; and
				(D)may be
			 implemented at the FQHCs.
				(4)Home visitation
			 programThe term home visitation program means an
			 evidence-based program in which trained professionals visit a caregiver in the
			 permanent or temporary residence of the caregiver, and provide a combination of
			 information, support, or training regarding child development, parenting
			 skills, and health-related issues.
			(5)Mental health
			 servicesThe term mental health services means
			 psychotherapeutic interventions offered at health centers, or off-site
			 locations in partnership with health centers, by mental health professionals to
			 caregivers that screen for or are referred for child maltreatment.
			(6)ScreeningThe
			 term screening means a form of triage, using valid, culturally
			 sensitive tools such as scales or questionnaires applied universally by trained
			 professionals to identify caregivers who are at-risk for maltreating or
			 neglecting children. Screening assesses parental risks for child maltreatment
			 such as depression, substance abuse, and intimate partner violence.
			4.Grants for
			 demonstration projects on integrated family centered preventive
			 services
			(a)Demonstration
			 project grantsThe Secretary of Health and Human Services, acting
			 through the Director of the National Center for Injury Prevention and Control
			 of the Centers for Disease Control and Prevention, shall award competitive
			 grants to eligible federally qualified health centers to fund a minimum of 10
			 demonstration projects to promote—
				(1)universal access
			 to family centered, evidence-based interventions in the FQHCs that prevent
			 child maltreatment by addressing parenting practices and skills; and
				(2)behavioral health
			 and family well-being for families from diverse socioeconomic, cultural,
			 racial, and ethnic backgrounds, including addressing issues related to sexual
			 orientation and individuals with disabilities.
				(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity shall—
				(1)be a federally
			 qualified community health center; and
				(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
				(c)Use of grant
			 fundsA federally qualified health center receiving a grant under
			 subsection (a) may use such funds to—
				(1)conduct a needs
			 assessment for the demonstration project, including the need for proposed
			 integrated services, the number of caregivers involved, an organizational
			 assessment, workforce capacity and needs, and technological needs;
				(2)use available
			 technologies to collect, organize, and provide access to health and mental
			 health information of patients, and to provide referrals, train staff, monitor
			 service delivery and outcomes, and create networking opportunities for on-site
			 providers and others in the community;
				(3)adapt and
			 implement evidence-based parenting skills training programs for caregivers from
			 all backgrounds who use the health center for health care and child
			 well-visits, through on-site programs or programs operated at permanent or
			 temporary residences and administered, supervised, and monitored by trained
			 professionals employed by the FQHC;
				(4)adapt instruments
			 and screen caregivers for child maltreatment risk factors such as depression,
			 substance abuse, and intimate partner violence, provided that such screening is
			 conducted by trained professionals employed by the FQHC;
				(5)provide access to
			 mental health services to caregivers screened positive for child maltreatment
			 risk factors, which may include services offered at the health centers or at
			 off-site locations in partnership with the health centers, and which shall be
			 conducted by mental health professionals;
				(6)promote models of
			 integrated care that involve behavioral health specialists and primary care
			 providers working collaboratively in integrated teams to deliver services that
			 prevent child maltreatment and promote family well-being;
				(7)develop public
			 education campaigns to increase community awareness of the integrated services
			 offered by the health centers; and
				(8)evaluate patient
			 satisfaction, project cost effectiveness, results of the integrated services
			 model, and effectiveness of evidence-based parenting programs in improving
			 parenting practices and reducing child abuse and neglect.
				(d)Duration of
			 grantA grant under subsection (a) shall be awarded for a period
			 not to exceed 5 years.
			(e)Technical
			 assistance and project coordination
				(1)In
			 generalThe Secretary shall
			 award a contract to 1 or more eligible entities to provide—
					(A)technical assistance and project
			 coordination for the recipients of grants under subsection (a);
					(B)training for health care professionals,
			 including mental health care professionals, at FQHCs that receive grants under
			 subsection (a); and
					(C)cross-site evaluation of the demonstration
			 projects under subsection (a).
					(2)Eligible
			 entitiesTo be eligible to receive a contract under this section,
			 an entity shall—
					(A)be—
						(i)an
			 institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001));
						(ii)a
			 nonprofit organization that qualifies for tax exempt status under section
			 501(c)(3) of the Internal Revenue Code of 1986; or
						(iii)such national
			 and professional organizations and community-based organizations as the
			 Secretary determines appropriate;
						(B)have expertise in
			 parent-child relationships, parenting programs, prevention of child
			 maltreatment, the integration of behavioral health in primary and community
			 health center settings, and coordinating multi-site projects;
					(C)demonstrate a
			 defined or proposed collaboration with purveyors of evidence-based child
			 maltreatment prevention interventions; and
					(D)submit to the
			 Secretary an application that includes—
						(i)an
			 outline of a technical assistance and coordination plan and timeline;
						(ii)a
			 description of activities, services, and strategies to be used to reach out and
			 work with the FQHCs and others involved in the demonstration projects under
			 subsection (a); and
						(iii)a
			 description of the evaluation methods and strategies the entity plans to use,
			 and an outline of the progress and final reports required under subsection
			 (f)(2).
						(3)PriorityIn
			 awarding contracts under this subsection, the Secretary shall give priority to
			 eligible entities whose applications under paragraph (2)(D) demonstrate that
			 the evaluation design of such eligible entity uses strong experimental designs
			 that capture a range of health and behavioral outcomes and include feasibility
			 evaluation of the integrated health-behavioral health services model. Such
			 evaluation designs should provide evaluation results that identify lessons
			 learned and generate recommendations for improvements and changes.
				(4)Authorized
			 activitiesEach recipient of a contract under this subsection
			 shall use such award to provide technical assistance to the FQHCs receiving a
			 grant under subsection (a) and to provide coordination and cross-site
			 evaluation of such demonstration projects to the Secretary. Such technical
			 assistance and coordination and cross-site evaluation may include—
					(A)establishing and
			 implementing uniform tracking and monitoring systems across FQHCs participating
			 in the demonstration project, using the best available, highest level of
			 technological tools;
					(B)developing and
			 implementing a cross-site, multi-level evaluation plan using rigorous research
			 and evaluation designs to evaluate the demonstration projects across
			 FQHCs;
					(C)ensuring that, in
			 implementing the evidence-based parenting training programs, each such FQHC
			 follows standardized manuals and protocols, and ensuring effectiveness of the
			 integrated services of each FQHC in promoting positive stable, nurturing
			 parent-child relationships and preventing child maltreatment and
			 injuries;
					(D)ensuring an
			 effective and feasible evaluation of the outcomes of the demonstration
			 projects, including an assessment of—
						(i)improvement of
			 parent knowledge of child social, emotional, cognitive development;
						(ii)improvement of
			 parent-child relationships;
						(iii)parental use of
			 positive discipline methods and effective communication skills;
						(iv)health outcomes
			 for children;
						(v)reduction of
			 incidence of child maltreatment;
						(vi)cost-effectiveness
			 of the demonstration projects;
						(vii)implementation
			 that follows standardized manuals and protocols;
						(viii)the
			 interdisciplinary collaborative model;
						(ix)cultural
			 sensitivity and local adaptation of the projects;
						(x)any
			 increase in access to services; and
						(xi)further
			 improvements and changes needed at the FQHCs;
						(E)establishing and
			 coordinating the implementation of a workforce development and training plan to
			 ensure that professionals working at the health centers, including physicians,
			 nurses, nurse practitioners, psychologists, social workers, physician's
			 assistants, clinical pharmacists, and others, are trained to participate in
			 interdisciplinary teams and work collaboratively to provide culturally
			 competent and linguistically sensitive integrated services to all caregivers
			 coming to such center, with a focus on the development and strengthening
			 of—
						(i)knowledge of the
			 public health model, child development, family functioning, the problem of
			 child maltreatment, and methods of prevention;
						(ii)core attitudes,
			 including the belief that child maltreatment is preventable, professionals have
			 a role in prevention, families are partners in preventing maltreatment, and
			 evaluation is a critical element of interventions;
						(iii)ability to
			 conduct screenings, implement evidence-based parenting programs, provide mental
			 health services, and collaborate with evaluation efforts;
						(iv)ability to
			 manage the site project, participate in interdisciplinary teams, work on
			 integrated efforts, and master technology for best results;
						(v)the
			 knowledge, skills, and attitude to work with individuals from diverse cultural,
			 racial, ethnic, and other backgrounds; and
						(vi)an
			 understanding of cross-field culture and language to effectively participate in
			 interdisciplinary teams and collaborate in integrated activities;
						(F)educating and
			 involving the governing boards of FQHCs participating in the demonstration
			 projects in the integrated service efforts;
					(G)promoting
			 partnerships with State and local institutions of higher education, community
			 networks, and professional associations for staff training and
			 recruitment;
					(H)promoting
			 collaboration and networking among FQHCs participating in the demonstration
			 projects; and
					(I)establishing and
			 coordinating child maltreatment prevention collaboratives across FQHCs
			 participating in the demonstration projects and helping such FQHCs partner with
			 local departments of child welfare and community mental health centers.
					(5)Advisory
			 groups
					(A)In
			 generalEach recipient of a contract under this subsection shall
			 establish an advisory group. Each such advisory group shall provide feedback
			 and input to the contract recipient to ensure such recipient's effectiveness in
			 providing quality services.
					(B)MembershipEach
			 such advisory group shall be composed of representatives of—
						(i)national
			 organizations representing community health centers;
						(ii)national
			 professional organizations representing professionals from various fields,
			 including pediatrics, nursing, psychology, and social work; and
						(iii)government
			 agencies with relevant expertise, as determined by the Director of the National
			 Center for Injury Prevention and Control of the Centers for Disease Control and
			 Prevention.
						(f)Evaluation and
			 reporting
				(1)Demonstration
			 project reporting
					(A)Annual progress
			 evaluation and financial reportingFor the duration of the grant
			 under subsection (a), each FQHC shall submit to the Secretary an annual
			 progress evaluation and financial reporting indicating activities conducted and
			 the progress of the health center toward achievement of established outcomes,
			 including cost effectiveness, patient satisfaction, program local adaptation,
			 reduction of child maltreatment and injuries, and improvement of parenting
			 behaviors and family functioning.
					(B)Final
			 reportAt the end of the grant period, each FQHC shall submit a
			 final report with evaluation data analysis and conclusions related to the
			 outcomes of the demonstration project.
					(2)Technical
			 assistance reporting
					(A)Annual progress
			 and financial reportFor the duration of the contract under
			 subsection (e), each technical assistance provider shall submit to the
			 Secretary an annual progress and financial report indicating activities
			 conducted under such contract.
					(B)Final
			 reportAt the end of the contract period, each recipient of a
			 technical assistance contract under subsection (e) shall submit to the
			 Secretary a final report that includes—
						(i)an
			 analysis of comparative data related to effectiveness and feasibility of
			 projects implemented at the FQHCs, workforce training, and achievement of
			 outcomes at the FQHCs;
						(ii)overall
			 recommendations for system improvement and changes that would allow the
			 demonstration projects to be expanded;
						(iii)an outline of
			 the project results; and
						(iv)a
			 plan that outlines opportunities and vehicles for the dissemination of
			 cross-site evalution results, findings, and recommendations.
						(g)Authorization
			 of appropriations
				(1)In
			 generalTo carry out the demonstration project grant program
			 described in subsection (a), there are authorized to be appropriated
			 $10,000,000 for fiscal year 2012, and such sums as may be necessary for each of
			 fiscal years 2013 through 2016.
				(2)Technical
			 assistanceThe Secretary shall reserve not less than 10 percent
			 of the amounts appropriated under paragraph (1) to carry out the technical
			 assistance program described in subsection (e).
				
